Citation Nr: 1439590	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for impingement syndrome of the left shoulder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which confirmed and continued denial of service connection for the claimed disability.  

In May 2014, the Veteran requested a video conference hearing.  However, because the Board is granting the claim for service connection for impingement syndrome of left shoulder, no hearing is necessary.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's current diagnosis of impingement syndrome of the left shoulder is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for impingement syndrome of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for impingement syndrome of the left shoulder, the claim is substantiated, and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third and finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Lay evidence is any evidence that does not require that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  service connection for impingement syndrome of the left shoulder

The Veteran originally contended that service connection was warranted for left shoulder rotator cuff syndrome, which was diagnosed by the Veteran's private physician, M.S., M.D., in January 2009.  In a treatment record submitted with the Veteran's claim for disability benefits, Dr. S. reported that the Veteran first experienced left shoulder pain in December 2008, and that the Veteran thought the issue began during his service in the Air Force as a helicopter gunman.  The Veteran stated that as part of his duties, he held the helicopter's side-mounted gun against the wind using his left upper extremity for 4-8 hours per day.  See the January 2009 outpatient therapy note from Penn State Milton S. Hershey Medical Center; August 2009 follow-up note by M.S., M.D.  

The evidence of record is in equipoise on the issue of whether the Veteran's current left shoulder impingement syndrome is related to an in-service injury.  The Veteran is competent to describe how he used his arm and shoulder in service, as he would have knowledge of those facts.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
The Veteran is also competent to describe symptoms of pain, as that is perceivable by use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran's lay statements are found to be credible because although he does not recall an exact cause or date of injury, his statements have been consistent and are consistent with the circumstances of his service.  The certificate of release or discharge from activity duty (DD Form 214) shows that the Veteran served as an aerial gunner for 11 years and 3 months.  The Veteran's statements are also underscored by the medical evidence in the claims file.  The available service treatment records (STRs) are silent regarding any mention of left shoulder pain or injury reported during active duty; however, STRs do show that the Veteran reported joint pain of unclear etiology while on active duty.  See the October 2004 dental patient medical history form; the July 2004 letter from J.L., M.D.; the October 2001 dental health questionnaire.

In a February 2010 VA joints examination, the Veteran reported that six years prior to the exam, he experienced a gradual onset of left shoulder pain, for which he saw a flight surgeon.  The Veteran stated that he was told to use ice and no x-ray was taken.  The shoulder improved, but then reoccurred after the Veteran retired.  The Veteran reported a dull, intermittent pain at the front of his shoulder, and a decreased range of motion.  The Veteran further reported that he had experienced 2-3 flare-ups of the left shoulder in the last year, each lasting approximately 4-5 hours, at which times the pain increases from moderate to severe.  The VA examiner noted tenderness to palpation over the left acromioclavicular (AC) joint and anterior of the left shoulder, with positive impingement signs.  The examiner diagnosed impingement syndrome of the left shoulder.

In March 2010, a VA examiner reviewed the Veteran's claim file and diagnosed left shoulder pain due to rotator cuff tendonitis.  The examiner reported that he reviewed the STRs and found no evidence of evaluation or treatment for a left shoulder problem while the Veteran was in the Air Force, and concluded that there was no connection between the Veteran's military service and the left shoulder complaints.

In November 2010, the Veteran submitted a letter from D.O., M.D. in support of his request for reconsideration of the RO's denial of service connection for impingement syndrome of the left shoulder.  The Veteran's STRs show that Dr. O. was a Major in the Air Force, and he treated the Veteran during the Veteran's active service.  In his letter, Dr. O. stated that he served with the Veteran in the Air Force and worked as his primary care provider from 2003 until the Veteran's retirement from service in 2004.  Dr. O. reported that the Veteran's shoulder pain first surfaced in May 2000, when the Veteran was stationed at Hurlburt Field.  The Veteran complained of left shoulder pain again in 2004 when he was deployed to Afghanistan, which was controlled with anti-inflammatory medication, consistent with flight personnel protocols.  Dr. O. explained that the shoulder pain and continued worsening was a probable natural progression of the total condition.  Due to repetitive motion in the Air Force, possible sequelae must include potential rotator cuff injury.  He opined that he was not surprised to learn of the Veteran's rotator cuff injury and felt it was service-connected.

In this case, the Board finds the opinion of Dr. O.'s opinion to be particularly probative.  Dr. O. served in the Air Force with the Veteran and was the Veteran's treating doctor during and after service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board); see also service treatment records.  The VA examiner, on the other hand, based his opinion on the lack of treatment for the left shoulder during service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  As explained above, however, the Veteran has reported symptoms related to the left shoulder beginning in service.  Furthermore, service treatment records reflect complaints of diffuse joint pain during service.  Additionally, the record reflects that the Veteran described a history of left shoulder pain since service when he first presented for physical therapy in January 2009.  This report was prepared at a time when the Veteran was not seeking VA compensation and the Veteran's sole purpose in relaying the history was to obtain an accurate diagnosis and treatment for his shoulder condition.  

Given the Veteran's competent and credible reported history of symptoms beginning in service, the positive nexus opinion of Dr. O, and resolving all reasonable doubt in the Veteran's favor, service connection for impingement syndrome of the left shoulder is warranted.




ORDER

Service connection for impingement syndrome of the left shoulder is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


